Citation Nr: 1524501	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-45 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a thoracic spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to February 1993 and from June 1996 to December 1997, with additional service in the Army National Guard.  He had several periods of active duty for training service to include from November 2006 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran filed a timely notice of disagreement regarding his service connection claim for tinnitus in September 2010.  Regarding his service connection claim for a thoracic spine disability, new and material evidence was received within one year of the June 2010 rating decision and this rating decision did not become final.  This new evidence was addressed in a March 2011 rating decision and the Veteran submitted a notice of disagreement within one year of that rating decision.  

A review of the Veteran's electronic claims file associated with the appeal revealed additional treatment records and an Appellate Brief Presentation from the Veteran's representative, dated May 2015.  


FINDINGS OF FACT

1.  After resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during active duty service. 

2.  After resolving reasonable doubt in favor of the Veteran, the Veteran's thoracic spine disability had its onset during a period of active duty for training with the Army National Guard.   




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for thoracic spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus and a thoracic spine disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Claim for Tinnitus

Here, the Veteran contends that his tinnitus began in service as a result of excess in-service noise exposure.  

Initially, the Board notes that the Veteran has a current diagnosis of tinnitus.  Specifically, the Veteran reported "intermittent tinnitus that comes and goes every day . . ."  See August 2010 examination report.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In his claim application and lay statements, the Veteran has consistently reported that his tinnitus began during active duty service in approximately 1989 after being exposed to acoustic trauma in service.  See March 2010 claim, September 2010 notice of disagreement, and November 2010 VA Form 9.  Moreover, in his March 2010 claim, the Veteran indicates that he had tinnitus from 1989 to the present.  

The Veteran specifically denies occupational and recreational noise exposure and contends that his only significant noise exposure occurred while in the military on active duty.  His lay statements are supported by his DD 214 and his service treatment records.  His DD 214 lists his military occupational specialty as gunner's mate.  Moreover, an October 1989 service treatment record revealed that the Veteran was placed on a noise hazardous surveillance program.  Thus, the Board finds that the Veteran had in-service acoustic trauma as it is consistent with the nature and circumstances of his service.        

The Board notes that the May 1989 enlistment examination report noted that the Veteran's ear was abnormal as he had cerumen of the left ear.  However, no diagnosis or notation was made regarding tinnitus at that time.  Accordingly, the Board finds that the Veteran was sound upon entrance into service regarding tinnitus.  38 C.F.R. § 3.304 (2014).  

The Veteran's active duty service treatment records include complaints of ear problems during service but are silent for specific complaints of tinnitus.  An August 9, 2008 National Guard record noted a complaint of tinnitus.  The Veteran's personnel records reveal that the Veteran was on inactive duty for training on August 9, 2008.  

The Veteran was afforded an August 2010 examination.  The examiner opined that the Veteran's tinnitus was less likely than not related to service since there was no change in his hearing acuity since 1989.  A September 2010 addendum opinion was obtained in order for the examiner to address the August 9, 2008 National Guard record.  The examiner reviewed the August 2008 record and opined that the Veteran's tinnitus was less likely than not related to service as there was no change in the Veteran's hearing acuity since 1989.  She suggested that the Veteran obtain additional medical evaluation for tinnitus due to the Veteran's history of back and neck problems.  The Board finds that the August 2010 and September 2010 medical reports are inadequate as the examiner did not discuss the Veteran's lay contentions that he had tinnitus during active duty service.  Additionally, the examiner did not provide a thorough rationale to support her medical conclusion that the tinnitus was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran's active duty service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began during active duty service in 1989.  C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In its capacity as a finder of fact, the Board finds that the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that his tinnitus began during active duty service in approximately 1989.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Specifically, the Board finds that his report of tinnitus during active duty service is consistent with the nature and circumstances of his military service.  Moreover, the Board finds that the August 2008 National Guard record noting a complaint of tinnitus supports the finding that the Veteran had problems of tinnitus since active duty service.             

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is both competent and credible to report a history of tinnitus that began in service.  See Layno, 6 Vet. App. at 470.  Thus, in light of his military occupational specialty and his competent and credible statements that his tinnitus began during active duty service and that he has had tinnitus from 1989 to the present, the Board finds that the Veteran's tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(b) (2014).  

Service Connection Claim for Thoracic Spine Disability 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2014).  
The Veteran contends that he injured his back during a Warrior Transition Course while a member of the Army National Guard in December 2006.  The Veteran's personnel records confirm that his time participating in the Warrior Transition Course from November 2006 to December 2006 was categorized as active duty for training.  

The Veteran reports that he was participating on a hike while carrying a heavy pack as part of the Warrior Transition Course and he fell over a rock.  He contends that his back began hurting at that time.  He also states that he reported his back pain to medical staff soon after the injury.  Treatment records are available from December 2006 but diagnose a respiratory illness and do not discuss a back condition.  

Despite the lack of service records documenting the December 2006 back injury, sufficient evidence has been associated with the claims file to find that the Veteran injured his back while on active duty for training during the Warrior Transition Course.  A May 2010 statement from an individual who participated in the Warrior Transition Course reported that he remembered the Veteran saying that he had back pain during the course.  The individual stated that one morning the Veteran was fine and then that night the Veteran reported that he hurt his back during the day's activities.  Two additional statements from individuals who knew the Veteran prior to and after the Warrior Transition Course were received in March 2012.  The statements contend that the Veteran was able to perform all required training prior to the course.  After returning from the course, the Veteran had difficulty performing physical tasks and he stated that he sustained an injury while attending the course.  Another lay statement reports that the individual met the Veteran in the spring of 2007, just a few months after the Warrior Transition Course.  The Veteran reported that he was injured during the Warrior Transition Course and could no longer perform all of his duties.  See February 2010 lay statement.    

Also associated with the claims file is a February 2007 private treatment record, which is dated approximately three months after the alleged injury.  This record notes that the Veteran reported that he developed back pain in December during military training and that he has had back pain for three months.  The Veteran additionally reported that he carried a 45 pound pack for approximately 10 hours a day during the training.  He was diagnosed with a thoracic "strain/sprain."          

The Board finds the February 2007 private treatment record and the several lay statements of record to be highly probative evidence that the Veteran sustained a back injury during the Warrior Transition Course while on active duty for training.  The contemporaneous February 2007 treatment record noted that just three months after the incident, the Veteran reported that he injured his back during the Warrior Transition Course.  Moreover, the Veteran submitted competent and credible lay statements of individuals who either attended the Warrior Transition Course or knew him both prior to and after the course.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Thus, the Board finds the treatment record and lay statements to be probative evidence of an in-service injury when read together and considered along with the nature and circumstances of the Warrior Transition Course. 

Moreover, the Board finds that the Veteran's current thoracic spine disability is related to his December 2006 in-service back injury.  His treatment records reveal that his back was normal prior to the Warrior Transition Course.  A May 1989 enlistment examination report noted a normal spine.  Although the Veteran was diagnosed with muscular low back pain in July 1989, he had a normal spine examination in February 1993.  A September 2006 examination report revealed a normal spine and the Veteran reported no recurrent back problems at that time.  

Additionally, the evidence of record reveals that the Veteran experienced back problems since the December 2006 injury.  Lay submissions from individuals who knew him after his back injury reported that he continued to have back pain that limited his physical capabilities.  See February 2010 and May 2010 statements.  Moreover, the evidence of record shows that he had light duty restrictions and modifications in February 2007, March 2007, April 2007, and May 2007.  An August 2008 record revealed arthritis of the spine.  A September 2009 VA treatment record noted compression fractures with osteoarthritis.  A March 2013 VA treatment record noted thoracic subluxation.  As such, the record shows that the Veteran sustained a back injury while on active duty for training and that he has received treatment since that time.  
      
Moreover, a November 2011 letter from the Veteran's doctor stated that imaging of the thoracic spine revealed that the Veteran had mild osteoarthritic changes.  The letter also noted mild chronic endplate compression deformities that are "probably related to previous trauma . . ."  In January 2011, the Veteran submitted a letter from his VA treating physician.  The doctor opined that it was as likely as not that the Veteran's back pain is related to his injury sustained in the Warrior Transition Course.  The doctor stated that he based his opinion on review of the treatment records and copies of the sworn statements.    

The Board acknowledges that the Veteran was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with "minimal degenerative changes" of the thoracic spine.  The examiner opined that the Veteran's thoracic spine disability was less likely than not related to a "subjective report of an injury in December 2006."  The examiner based her conclusion on the basis that there was no objective evidence of an injury in December 2006.  However, the Board notes that the examiner did not consider the several lay statements of record from individuals who knew the Veteran around the time of the injury.  Moreover, the examination report did not adequately consider that the February 2007 treatment record noted back pain from December 2006.    

Moreover, the examiner stated that "muscle strains are related to this mechanism of injury whereas degenerative arthritis is associated with trauma and/or the normal aging process."  She further stated that the Veteran's arthritis would be more advanced had a trauma occurred in 2006.  Although the examiner stated that a muscle strain is related to "this mechanism of injury," she did not adequately discuss that the Veteran was diagnosed with a thoracic strain in February 2007 and had problems associated with his back since that time.  Accordingly, the examination report is inadequate and has little probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.

What remains in this case, without the VA examiner's opinion, are the treatment records from 2007 and the competent and credible lay statements that show he sustained a back injury during the Warrior Transition Course; and, the January 2011 medical opinion associating the Veteran's current thoracic spine disability to his in-service injury.  

Accordingly, the evidence weighs in favor of the Veteran's claim or, at a minimum, is at least in equipoise as to whether the Veteran's current thoracic spine disability is due to his military service.  Service connection for thoracic spine disability with degenerative changes is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.      


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for thoracic spine disability with degenerative changes is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


